EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brett Weber on 2/18/2021.

The application has been amended as follows: 

Claim 1 has been amended to the following: 
A peritoneal dialysis system comprising:
a water purifier;
a cycler; and
a disposable set operable with the cycler, the disposable set including
a pumping cassette including a water inlet port,
a container in fluid communication with the pumping cassette,
a water accumulator configured to isolate operation of the water purifier from operation of the disposable set with the cycler, wherein the water purifier is configured to pump water purified by the water purifier towards the water accumulator,
a first water line segment in fluid communication with the water inlet port and the water accumulator, 
a second water line segment in fluid communication with the water accumulator and the water purifier, and
a drain line having a proximal end and a distal end, wherein the proximal end is attached to the pumping cassette, and wherein the distal end of the drain line is configured to be connected to an end of the second water line segment connected to the water purifier when the disposable set is removed from the water purifier.

Claim 9 has been cancelled.

In Claim 10, after “Claim”, “9” has been deleted, and 1 has been inserted therefore.

Claim 11 has been amended to the following:  
A peritoneal dialysis system comprising:
a water purifier;
a cycler including a pump actuator;
a disposable set operable with the cycler, the disposable set including
a pumping cassette including a pump chamber placeable in operable communication with the pump actuator,
a container in fluid communication with the pumping cassette, and
a water accumulator in fluid communication with the pumping cassette and the water purifier, the water accumulator configured to isolate operation of the water purifier from operation of the disposable set with the cycler, 
a water line segment in fluid communication with the water accumulator and the water purifier,
a drain line having a proximal end and a distal end, wherein the proximal end is attached to the pumping cassette, and wherein the distal end of the drain line is configured to be connected to an end of the water line segmented connected to the water purifier when the disposable set is removed from the water purifier, and


In Claim 30, after “Claim”, “9” has been deleted, and 1 has been inserted therefore.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the examiner did not find a teaching or suggestion for a peritoneal dialysis system with water purifier, cycler and a disposable set, where the disposable set comprises a cassette, a container and a water accumulator and a drain line having proximal and distal ends, wherein the proximal end is attached to pumping cassette and the distal end is configured to be connected to an end of a water line segment connected to the water purifier when the disposable set is removed from the water purifier. In the closest prior art, while the drain line is connected to the cassette, there is no reason to make the other end connectable to a water line segment connected to the water purifier, especially when the disposable set is removed from the water purifier. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640.  The examiner can normally be reached on Monday to Thursday 9AM to 5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783